Detailed Action
           Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are presented for examination.
Claims 1-8 are rejected.
This Action is Non-Final.
                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021,the submission is in compliance with the provisions of 37 CFR 1.97.Accordingly, the information disclosure statement is being considered by the examiner.
                                   Claim Objections
Claims 1,4-8 objected to because of the following informalities:  
In claim 1,lines 3-4, “artificial intelligence task is regarded as a 5D tensor, and in each dimension, the task is divided into groups, each group being further divided into a plurality of waves;” should read “ an artificial intelligence task is regarded as a 5D tensor, in each dimension, the task is divided into groups and each group being further divided into a plurality of waves;”
In claims 12-13, “ wherein the frontal engine obtains a 5D tensor from the host and divides it into sets of tensors. And send these group tensors to the parietal engine;” should read “wherein the frontal engine obtains a 5D tensor from the host and divides it into sets of tensors, and send these group tensors to the parietal engine;”
In claim 4,line 1, “wherein n the split rendering architecture,…” should read “ “wherein n is the split rendering architecture,…”
In claim 5,line 1,” wherein The number of parietal engines is configurable,…” should read “wherein the number of parietal engines is configurable,…”
In claim 6,lines 1-2,” wherein The stream perceptron processor consists of an operator and a neuron as the computational core. The operator 16 17694179.1 230332-30001Attorney Docket No. 230332-30001core is used for general computation,…” should read “ wherein the stream perceptron processor consists of an operator and a neuron as the computational core, the operator 16 17694179.1 230332-30001Attorney Docket No. 230332-30001core is used for general computation,…”
In claim 7,lines 1-5,“ wherein The tensor wave is sent to the neuron.” should read “wherein the tensor wave is sent to the neuron”, “The neuron runs the input feature renderer on the tensor wave.” should read “the neuron runs the input feature renderer on the tensor wave ”, “The result is exported to the occipital engine.” should read “the result is exported to the occipital engine”, “The occipital engine performs the necessary accumulation and sends the result back to the parietal engine. “ should read “the occipital engine performs the necessary accumulation and sends the result back to the parietal engine“ and “The parietal engine is executed on the calculator output feature renderer and output the result to the temporal engine.” should read “the occipital engine performs the necessary accumulation and sends the result back to the parietal engine.”
In claim 8,lines 1-3,“ wherein The number of parietal engines is four, each parietal engine has two stream perceptron processors,” should read “wherein the number of parietal engines is four, each parietal engine has two stream perceptron processors,” , “ Each multiply accumulator group has 4 multiply accumulators.” should read “each multiply accumulator group has four multiply accumulators.” Each dependent claim is objected to base on the same rationale as the claim from which it depends on. Appropriate correction is required.
                                Claim Interpretation
7.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are (generic place holders in bold):
Claim 1:
The frontal engine in the frontal engine (FE), the tensors may be divided into groups, which are sent to the parietal engine (PE) (Specification [0031] repeats the function, but does not provide description of the structure)
the occipital engine the result may be exported to the occipital engine and the occipital engine may perform the necessary accumulation and may send the result back to the parietal engine (Specification [0015] repeats the function, but does not provide description of the structure)
the temporal engine the occipital engine (OE) may accumulate a partial tensor and may execute an output feature renderer (OF- Shader) to obtain the final tensor sent to the next engine, the temporal engine7 (TE) and TE may perform some data compression and write the final tensor into memory (Specification [0029] repeats the function, but does not provide description of the structure).
17694179.1
230332-30001Attorney Docket No. 230332-30001Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
                                            
                            Claim Rejections - 35 USC § 101
9.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.     Claims 1-8  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

          Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a hardware architecture for accelerating an artificial intelligence processor. Each of the following limitation(s):
… the task is divided into groups, each group being further divided into a plurality of waves; 
… a 5D tensor, and in each dimension, the task is divided into groups, each group being further divided into a plurality of waves;
… the group tensor and divides it into several tensors, … sends these tensors to the renderer engine to execute the input feature renderer and part tensor output to the occipital engine; 
…accumulates a partial tensor and executes an output feature renderer to obtain the final tensor sent to the temporal engine;
… performs data compression and writes the final tensor into memory as drafted, claim 1 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for the generic computer components language. For example, but for generic component language, the above limitation in the context of this claim encompasses… … the task is divided into groups, each group being further divided into a plurality of waves (corresponds to evaluation and judgement). Further, the claim encompasses… the group tensor and divides it into several tensors, … sends these tensors … execute the input feature renderer and part tensor output to the occipital engine (corresponds to evaluation);… accumulates a partial tensor and executes an output feature renderer to obtain the final tensor sent to the temporal engine; and …performs data compression and writes the final tensor into memory (corresponds to evaluation and judgement). 

Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of  "wherein the frontal engine obtains a 5D tensor from the host and divides … and  send these group tensors to the parietal engine” ; “ the parietal engine takes… and divides ….., and … sends these tensors to the renderer engine ….and part tensor output to the occipital engine” ; “the occipital engine accumulates … and executes an output feature … sent to the temporal engine; and “the temporal engine performs data compression and writes the final tensor…” as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Further, the limitations of  "wherein the frontal engine obtains a 5D tensor from the host and divides … and  send these group tensors to the parietal engine” ; “ the parietal engine takes… and divides ….., and … sends these tensors to the renderer engine ….and part tensor output to the occipital engine” ; “the occipital engine accumulates … and executes an output feature … sent to the temporal engine; and “the temporal engine performs data compression and writes the final tensor…”, as drafted, is reciting insignificant extra solution activity because it relates to mere data gathering. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere data gathering under MPEP 2106.05(g). Further, the limitations of “writes the final tensor into the memory”, which can be considered as mere data gathering. See MPEP 2106.05(g)(3). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of "wherein the frontal engine obtains a 5D tensor from the host and divides … and  send these group tensors to the parietal engine” ; “ the parietal engine takes… and divides ….., and … sends these tensors to the renderer engine ….and part tensor output to the occipital engine” ; “the occipital engine accumulates … and executes an output feature … sent to the temporal engine; and “the temporal engine performs data compression and writes the final tensor…”, are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “writes the final tensor into the memory” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.17694179.1

                                      Claim Rejections - 35 USC § 103
11.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.   Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over D’Hers et al.(US Patent Application Pub. No: 20060020608 A1) in view of Miao et al.(US Patent Application Pub. No: 20190172238 A1).

          As per claim 1,D’Hers teaches a hardware architecture for accelerating an artificial intelligence processor [Paragraph 0108;Fig.40, Dual microprocessors and other multiprocessor architectures also can be employed as the processing unit 4014.], comprising: 
        artificial intelligence task is regarded as a 5D tensor, and in each dimension, the task is divided into groups, each group being further divided into a plurality of waves [Abstract, paragraphs 0008-0009, A system that facilitates semi-automatically producing an output relating to a multi-dimensional data object comprises an interface component that receives responses to one or more questions and produces commands that are a function of the responses.]; 
        a host, a frontal engine, a parietal engine, a renderer engine, an occipital engine, a temporal engine [Figs.1-5, the execution engines 108,210,314,418 and 518], and a memory [Fig.40, a system memory 4016]; 
        wherein the frontal engine obtains a 5D tensor from the host and divides it into sets of tensors, and send these group tensors to the parietal engine [paragraphs 0028-0029;0060, …due to constraints associated with a calculation engine, the measures can be divided into two disparate groups: physical measures and calculated measures.]; 
        the parietal engine takes the group tensor and divides it into several tensors, and the parietal engine sends these tensors to the renderer engine to execute the input feature renderer and part tensor output to the occipital engine [paragraphs 0028-0029; 0033, The commands are received by an execution engine 210, and the execution engine 210 can notify the interface component 202 of receipt of such commands. …. The execution engine 210 can then execute the commands against the multi-dimensional object 206 to modify such object 206 and/or extract data therefrom.]; 
        the occipital engine accumulates a partial tensor and executes an output feature renderer to obtain the final tensor sent to the temporal engine [paragraphs 0028-0029; 0033, 0039,the temporal engine performs data compression and writes the final tensor into memory.]; 
       the temporal engine performs data compression [paragraphs 0028-0029; 0045, An execution engine 518 receives the commands and utilizes such commands to update the multi-dimensional object 514 in accordance with the input provided by the user 504. …, the data store 516 that houses the multi-dimensional object 514 and the execution engine 518 can reside together upon a server 520 (or server system).], and writes the final tensor into memory [paragraphs 0028-0029; 0045; 0012, System applications 4030 take advantage of the management of resources by operating system 4028 through program modules 4032 and program data 4034 stored either in system memory 4016 or on disk storage 4024.].
       D’Hers does not explicitly disclose artificial intelligence.
       Miao discloses artificial intelligence [Abstract, paragraphs 0033-0034, All the processing can be done in real time due to efficient combination of artificial intelligence modules, traditional image processing techniques, and use of specialized hardware such as graphics processing unit (GPU), and artificial intelligence chips e.g. a tensor processing unit (TPU).]. 
       It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Miao 's system and method to efficiently process camera images to generate artistic images and videos using an artificial intelligence module receiving inputs from multiple sensors into D’Hers’s an interface component receives responses to one or more questions and produces commands that are function of the responses for the benefit of enables realizing re-lighting operation of the visual representation in real time, and utilizing specialized machine learning models trained to perform a particular task, efficient combination of artificial intelligence module and traditional rendering, and dedicated hardware, so that the artificial intelligence module can run on the dedicated processor and can be trained to assign an esthetic score to each image among multiple images based on multiple motion tracking data and multiple images (Miao,[0004]) to obtain the invention as specified in claim 1.

       As per claim 2, D’Hers and Miao  teach all the limitations of claim 1 above, where D’Hers further teaches, the hardware architecture, wherein each parietal engine processes the group tensors according to a user-defined input feature renderer and outputs the partial sum to the occipital engine [D’Hers, Abstract, paragraphs 0028-0029;0060, …due to constraints associated with a calculation engine, the measures can be divided into two disparate groups: physical measures and calculated measures.].  

       As per claim 3, D’Hers and Miao  teach all the limitations of claim 1 above, where D’Hers further teaches, the hardware architecture, wherein in the unified rendering architecture, the execution of the output feature renderer is specifically: the output feature renderer is sent back to the parietal engine, and once the parietal engine finishes rendering, the result is sent back to the occipital engine [D’Hers, Abstract, paragraphs 0028-0029;0060, …due to constraints associated with a calculation engine, the measures can be divided into two disparate groups: physical measures and calculated measures.].  

      As per claim 4, D’Hers and Miao  teach all the limitations of claim 1 above, where D’Hers further teaches, the hardware architecture, wherein n the split rendering architecture, the output feature renderer is specifically: the output feature renderer is processed in the occipital engine, the occipital engine sends the output tensor to the temporal engine, the temporal engine performs post processing, and sends it DRAM or keep it in the cache for further processing [D’Hers, paragraphs 0028-0029; 0045; 0012, System applications 4030 take advantage of the management of resources by operating system 4028 through program modules 4032 and program data 4034 stored either in system memory 4016 or on disk storage 4024.].  

       As per claim 5, D’Hers and Miao  teach all the limitations of claim 1 above, where D’Hers further teaches, the hardware architecture, wherein The number of parietal engines is configurable, the frontal engine sends the group tensors to the parietal engine in a polling schedule, and each parietal engine consists of a specific stream- aware processor, all stream-aware Processor shares an L2 cache and an export block [D’Hers, paragraphs 0028-0029; 0045; 0012, System applications 4030 take advantage of the management of resources by operating system 4028 through program modules 4032 and program data 4034 stored either in system memory 4016 or on disk storage 4024.].  

      As per claim 6, D’Hers and Miao  teach all the limitations of claim 5 above, where D’Hers and Miao further teach, the hardware architecture, wherein The stream perceptron processor consists of an operator and a neuron as the computational core [D’Hers, paragraphs 0028-0029; 0045; 0012, System applications 4030 take advantage of the management of resources by operating system 4028 through program modules 4032 and program data 4034 stored either in system memory 4016 or on disk storage 4024.],  The operator core is used for general computation, the neuron kernel is used for artificial intelligence computation, and the neuron is composed of an L1 buffer and a multiply accumulator [Miao, Abstract, paragraphs 0033-0034, All the processing can be done in real time due to efficient combination of artificial intelligence modules, traditional image processing techniques, and use of specialized hardware such as graphics processing unit (GPU), and artificial intelligence chips e.g. a tensor processing unit (TPU).].

        As per claim 7, D’Hers and Miao  teach all the limitations of claim 6 above, where D’Hers further teaches, the hardware architecture, wherein The tensor wave is sent to the neuron. The neuron runs the input feature renderer on the tensor wave. The result is exported to the occipital engine. The occipital engine performs the necessary accumulation and sends the result back to the parietal engine. The parietal engine is executed on the calculator output feature renderer and output the result to the temporal engine [D’Hers, paragraphs 0028-0029; 0045; 0012, System applications 4030 take advantage of the management of resources by operating system 4028 through program modules 4032 and program data 4034 stored either in system memory 4016 or on disk storage 4024.].  

        As per claim 8, D’Hers and Miao  teach all the limitations of claim 6 above, where D’Hers further teaches, the hardware architecture, wherein The number of parietal engines is four, each parietal engine has two stream perceptron processors, each stream perceptron processor has four neurons, and each neuron has eight multiply accumulator sets. Each multiply accumulator group has 4 multiply accumulators [D’Hers, paragraphs 0028-0029; 0045; 0012, System applications 4030 take advantage of the management of resources by operating system 4028 through program modules 4032 and program data 4034 stored either in system memory 4016 or on disk storage 4024.].  
                                 Conclusion 
         RELEVANT ART CITED BY THE EXAMINER
        The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
       References Considered Pertinent but not relied upon
       OHAMA (US Patent Application Pub. No: 20140114974 A1) teaches the co-clustering apparatus has a distribution tendency generating-unit  configured to generate distribution tendency of statistic amounts of cluster blocks in relational data and a calculating unit is configured to calculate an importance degree for each of the cluster blocks. OHAMA discloses an output unit is configured to output information indicating one of cluster blocks and information indicating the importance degree calculated for one of the cluster blocks by the calculating unit.
    
      Bray et al.(US Patent Application Pub. No: 20120276342 A1) teaches an artificial surface divider comprising a floor having a plurality of pads spaced apart from one another, the plurality of pads being mounted to a longitudinal housing having an overhang at least partially defining a longitudinal channel and a longitudinal gap that is open to the longitudinal channel, the longitudinal gap extending between an edge of the overhang and a floor of the longitudinal housing, where a longitudinal dimension of the artificial surface divider is the dominant dimension.

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106. The examiner can normally be reached Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181